In addition to the sound reasoning of Mr. Justice Stabler for the conclusion reached by him, I think the order of Judge Townsend should be sustained on the principle, applicable here, that, where there is substantial doubt as to the construction of a legislative enactment with respect to a tax or license, such doubt must be resolved against the government (Smith v. StateHighway Commission, 138 S.C. 374, 136 S.E., 487, and cases there cited). The language of the act under consideration, and the history of the legislation, cause, in my opinion, serious doubt as to the real intent of the Legislature. *Page 266